Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 1 of 19 Page|D: 393

LAW OFFICES OF HUGO R. HARMATZ, P.C.

MEMBER ~ NEW JERSEY BAR
PENNsYLvANlA BAR

DISTRICT oF coLUMBIA BAR

MASSACHUSETTS BAR

ILLINoIs & CoLoRADo BARS

ADMITTED - U.s. FEDERAL DISTRICT coURTs
ADM!TTED - UNITED STATES sUPREME coUR'r
LL. M. IN TRIAL ADVoCACY ’

PLEASE REPLY TO COLTS NECK OFFICE

30 October 2018

A LAW CORPORATION
415 ROUTE 34, SUITE 104 30 WALl;hSTREET
POST OFFICE BOX 500 8 FLOOR

COLTS NECK, N] 07722-0500 NEW YORK,v NY 10005

4401 A CONNECTICUT AVE. NW
WASHINGTON, DC 20008

'rELEPHoNE: (732) 845-1331
FAX: (732) 409-0008

The Honorable Madeline CoX Arleo
United States District Court, Room 2060

50 Walnut Street
NeWarl<, NeW Jersey 07101

Re: Alpha Cepheus -v- Chu et al.
United State District Court Docket Number: lS-cV-l 1'4322

Dear Judge Arleo:

This law firm represents defendants James Stepien and Victor Cardona in regard to the
aforesaid litigation. We recently filed pour Appearance.

On 21 October 2018, plaintiffs’ counsel dispatched an electronic mail to me that included
a cover sheet and three documents, as a result of a negotiated and reached between

plaintiffs and Mr. Stepien and Mr. Cardona.

The three documents (Exhibit “A”),

included a Stipulation to EXtend Time to AnsWer; and Stipulation of Dismissal Without

Prejudice; and a Stipulation of Dismissal With Prejudice.

The Stipulation to EXtend

Time Was to be filed by plaintiffs7 counsel immediately; the Stipulation of Dismissal
Without Prejudice Was to be filed thereafter, and the Stipulation of Dismissal Was to be
filed upon completion of Mr. Stepien and Mr. Cardona’s full compliance With the

settlement terms. g

As noted above, it Was agreed that the Stipulation to EXtend Time to Answer Was to be
filed immediately by plaintiffs’ counsel Annexed hereto (EXhibit “B”) is a copy of this

- law firm’ s 21 October 2018 letter to plaintiffs’ counsel supporting same. Yet it appears

_ from the Court docket, that plaintiffs’ counsel failed to ever execute upon his promise to `

file same. `

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 2 of 19 Page|D: 394

Pager #2
30 October 2018
Alpha -v-Chu

On 23 October 2018, I made inquiry (Exhibit “C”) of plaintiffs’ counsel as to his filing
of the Stipulation of Dismissal Without Prejudice, to avoid the necessity of responding to
the Order to Show Cause. l also asked plaintiffs’ counsel to notify the Court that the
Order to ShoW Cause and proposed order Was to be amended to exclude Mr. Stepien and
Mr. Cardona. Apparently, and yet again, plaintiffs’ counsel Willfully ignored executing
upon the rather simple request.

On yesterday’s date, l caused to be filed a Notice of Appearance (Exhibit “D”). l
inadvertently filed the executed Stipulation of Dismissal With Prejudice (Exhibit “E”),
instead of the Stipulation Extending Time to Answer. HoWever, l have corrected this
oversight this morning by filing the Stipulation Extending Time to Answer (Exhibit “F”).
I ask that the Court kindly Withdravv the inadvertently filed Stipulation of Dismissal With
Prejudice. l await plaintiffs’ counsel’s appropriate filing of the Stipulation of Dismissal
Without Prejudice and thereafter, When plaintiffs’ counsel agrees that the settlement
terms have been fully executed, the filing of the Stipulation of Dismissal With Prejudice.

I thank Your Honor for the Honorable Court’s courtesy and cooperation in this litigation

ly submitted,

   

. Harmatz

HRH: file- CARDONA/STEPIEN/ALPHA/FED/CT/LGL/COMM/l 8
encls

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 3 of 19 Page|D: 395

EXHIBIT “A”

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 4 of 19 Page|D: 396

Subject: Stipulations

Date: 10/21/2018 11:52:34 AM Pacific Standard Time
From: timothy.parlatore@parlatorelawgroup.com

To: lawyur@aol.com

See attached

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 5 of 19 Page|D: 397

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ALPHA CEPHEUS, LLC

FIRST UNITED HEALTH, LLC,
CONSTELLATION HEALTH, LLC

NAYA CONSTELLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,

LLC,
Plaintiffs, Docket No.: 18-cv-14322
-against- STIPULATION
CHINH CHU,
TRUC TO,
DOUGLAS NEWTON,

JAMES STEPIEN,
VICTOR CARDONA, and
JOHN DOE l-lO,

Defendants.
X

IT IS HEREBY STIPULATED AND AGREED between Plaintiffs and Defendants VICTOR

 

CARDONA and/or JAMES STEPIEN, that the Defendants time to answer the complaint or file a pre-
answer motion is hereby extended to December 10, 2018.

Dated: October 21, 2018

PARLATORE LAW GROUP LLC LAW OFFICES OF HUGO R. HARMATZ, P.C.
Counselfor the Plainti/§fs Counselfor Defendants Cardona and Stepien
221 River St., 9th Hoor 415 Route 34, Suite 104

Hoboken, NJ 07030 Colts Neck, NJ 07722

  
 

 
   
 

 
 

  

, 11 7 By:

hy C. Parlatore, Esq. Hugo R. Harmatz, Esq.

    

ix 1

lmO

 

 

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 6 of 19 Page|D: 398

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ALPHA CEPHEUS, LLC

FIRST UNITED HEALTH, LLC,
CONSTELLATION HEALTH, LLC

NAYA CONSTELLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,

LLC,
Plaintiffs, Docket No.: 18-cv-14322
-against- STIPULATION
CHINH CHU,
TRUC TO,
DOUGLAS NEWTON,

JAMES STEPIEN,
VICTOR CARDONA, and
JOHN DOE l-lO,

Defendants.
X

IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), by

 

and between the parties herein, that any and all of the claims arising out of the events alleged in the
Complaint in this matter that were asserted, or could have been asserted, on behalf of Plaintiffs against the
Defendants VICTOR CARDONA and/or JAMES STEPIEN are hereby dismissed and discontinued
without prejudice and without costs or attorneys’ fees to any party.

Dated: October __, 2018

PARLATORE LAW GROUP LLC LAW OFFICES OF HUGO R. HARMATZ, P.C.
Counsel for the Plaintif/{v Counselfor Defendants Cardona and Stepien
221 River St., 9th floor 415 Route 34, Suite 104

Hoboken, NJ 07030 Colts Neck, NJ 07722

By: By:

 

 

Timothy C. Parlatore, Esq. Hugo R. Harrnatz, Esq.

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 7 of 19 Page|D: 399

UNITED STATES DISTRICT COURT
DISTRICT C)F NEW JERSEY

 

ALPHA CEPHEUS, LLC

FIRST UNITED HEALTH, LLC,
CONSTELLATION HEALTH, LLC

NAYA CONSTELLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,

LLC,
Plaintiffs, Docket No.: lS-cv-14322
-against- STIPULATION
CHINH CHU,
TRUC TO,
DOUGLAS NEWTON,

JAMES STEPIEN,
VICTOR CARDONA, and
JOHN DOE 1-10,

Defendants.
X

 

IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), by
and between the parties herein, that any and all of the claims arising out of the events alleged in the
Complaint in this matter that were asserted, or could have been asserted, on behalf of Plaintiffs against the
Defendants VICTOR CARDONA and/or JAMES STEPIEN are hereby dismissed and discontinued w
prejudice and without costs or attorneys’ fees to any party. This stipulation may not be filed by Defendants
until receipt of a letter from Plaintiffs that all settlement conditions have been satisfied

Dated: October 21, 2018

PARLATORE LAW GROUP LLC LAW OFFICES OF HUGO R. HARMATZ, P.C.
Counselfor the Plaz'ntz`]j% Counselfor Defendants Cardona and Stepien
221 River St., 9th floor 415 Route 34, Suite 104

Hoboken, NJ 07030 Colts Neck, NJ 07722

By:

 

 

Hugo R. Harmatz, Esq.

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 8 of 19 Page|D: 400

EXHIBIT “B”

 

CaSQ-Z=TTS=CM=JA»S_ZZ-|\/|CA-|\/|AH

Document 25 Filed 10/30/18 Page 9 of 19 Page|D: 401

LAW OFFICES CF HUGO R. HARMATZ, P.C.

.MEMBhR NEijRSE'Y BAR
PENNSYLVANIA BAR' ' .

msrmc't 01 CoLLm/inm BAR
MASSACHUSETTS‘ BAR - _

ILLINOIS & CoLoRA`-po BARs

ADMIITED- U; s. 151315)ERAL DiSTRI_cT coURTs
ADMHTF-D UN" STATES SUPREME coURT

'LL. M. rN mIAL

 
  

PLEAS_E 111315111/v 'r_b 'cl'o"LTs NECK`oFHcE

21 October 2018

' Tim`othy vC. P_arlatore, Esquire"

Parlatore Law Group

A LAW CORPORAT!ON
415 ROUTE 34, SUITE 104
POST OFFICE BOX 500
COLTS NECK, NJ 07722-0500

30 WALL STR.EET
s"‘ moon
NEW YORK, NY 10005

4401 A CONNEC'I`ICUT AVE. NW
WASHINGTON, DC 20008

TELEPHONE: (73;) 845-1331
FAX: (732) 409~0008

CONFID_ENTIAL COMMUNCM TION

One World Trade Centcr, Suite .8500

New York, New York 10007

'Re: Alpha Cepheus -v- Chu et al. _ .
United State District Court Docket Nurnber: 18-cv-114322

Dear Counselor Parlatore:

lt was exceptionally nice having an opportunity to speak with your today.

Thank you for providing the Stipulation extending time for -Mr. Cardona and Mr. Stepien
to file an Answer, etc_until 10 December 2018. - '

We have executed the aforesaid document and'enclosed same for your action of filing.

Again, thank you for your professionalism and civility.

 

` 4HRH: f11e- CARDONA/STEPIEN/ALPHA/FED/CT/LGL/COMM/l8

- _ encl
" pc Mr Victor Cardona (w. encl)
Mr. James Ctepie_n (w e_n_cll)

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 10 of 19 Page|D: 402

UNI§§I:) STATE,S DlSTRICT COURT
§§S“F§i@ F §§ N§W JERSEY

 

AI,,-F‘HA C§PH§US, LLC

§IRST UNIT§D HEALTH LLC,
C@NST§LLATION HEALTH, LLC

NAYA CONST§LLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,

LLC,
Plaintiffs, " l _Docket No.: 18-cv-14322
-against- ' STIPULATION
CHINH CHU,
TRUC TO,
DOUGLAS NEWTON,

JAMES STEPIEN,
VICTGR CARDONA`, and
JOHN DOE 1-10,

Defendants.
X

IT IS HEREBY STIPULATED AND AGREED between Plaintiffs and De'fendants VICTOR

 

CARDONA and/or JAMES STEPIEN, that the Defendants time to answer the complaint or tile a pre-
answer motion is hereby extended to December 10, 2018.

Dated: October 21 , 2018

PARLATORE LAW GROUP LLC LAW OFFICES OF HUGO R. HARMATZ, P. C. .
Counsel for the Plaz`ntz'_]j€v - - Counselfor Defendants Cardona and Stepien

221 River St., 9"‘ floor 415 Route 34, Suite 104

H'oboken, NJ 07030 Colts Neck NJ 722

    

By:

 

 

” 1m0 ’hyC Parlatore Esq. Hugovl€.Harmatz,Esq.'

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 11 of 19 Page|D: 403

EXHIBIT “C”

 

 

Case 2:18-cv-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 12 of 19 PagelD: 404

Subject: DismissalFiling
Date: 10/23/2018 2151:50 PM Pacific Standard Time

From: lawyur@aol.com
To: timothy.parlatore@parlatorelawgroup.com

CONF|DENT|AL COl\/ll\/lUNlCATlON
T:
Hope that you are doing great.

l received the OSC and spoke with Warren. He is very upset and concerned with his safety, do to the content of the
moving papers and the potential that he may be the next one to get a "visit".

Can you appropriately file the dismissal at this juncture so that the OSC becomes moot as to this firm's clients. |\/loreover,
can you kindly supplement the OSC to notify the Court that the OSC and proposed order shall be amended to exclude this
firm's clients.

l\/lany thanks and looking forward to speaking to you soon. l will have limited e-mail until Sunday morning, but you can
use my cell (which l will also have limited, but better than e-mail) issues during my travels commencing tomorrow Al\/l.

Thanks and all the best.

H

 

 

Case 2:18-cv-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 13 ot 19 PagelD: 405

LAW OFFICES OF HUGO R. HARMATZ, P.C.

MEMBER - NEW _IERSEY BAR A LAW CORPORATION v b
PENNSYLVANIA BAR 415 ROUTE 34, SUITE 104 ' 30 WALL STREET
DISTRICT OF COLUMBIA BAR POS'I` OFFICE BOX 500 v , 8“' FLOOR
MASSACHUSET!‘S BAR _ COLTS NECK, NJ 07722-0500 NEW YORK, NY 10005
ILLINOIS & COLORADO BARS

ADMI'['IED - U.S. FEDERAL DISTRICT COURTS ------------- ---------~,
ADMI’I`TED ~ UNITED STATES SUPREME COURT TELEPHONE: (732) 845-1331 4401 A CONNECTICU'I` AVE. NW
LL. M. !N TRIAL ADVOCAC¥ ' FAX: (732) 409~0008 WASHINGTON, DC zones

PLEASE REPLY TO COLTS NECK OFFICE

23 October 2018 coNFl))ENTLiL CoMMUNcIA TIoN

Timothy C. Parlatore, Esquire
Parlatore Law Group

One World Trade Center, Suite 8500
New York, New York 10007

Re: Alpha Cepheus -~v- Chu et al.
United State District Court Docket Number: 18-cv-114322

Dear Counselor Parlatore:

Please accept this letter for the purposes of settlement and for no other purpose
This document is to be treated as confidential and not disseminated to any persons
or plaintiffs’ counsel.

lt was very nice conferencing with you this afternoon Thank you for advising that you
have tiled an Orderto Show Cause.

At this juncture, it appears prudent for you to file the executed Dismissal Without
Prejudice,. so as the necessity of this law firm filing responsive pleadings on behalf of our
clients to the Order to Show Cause does not reach fruition. 1 am positive that you are
satisfied that this law firm s clients had absolutely nothing to do With the alleged
aggressive behavior of third parties against your clients

Thank you for your cooperation and action, consistent with the above

 

_"'HRH; file- CARDONA/S”l`EPIEN/ALPHA/FED/CT/LGL/COMM/§8
" per Mr Victor Cardona (w encl)
' Mr.. lames Ctepien (w encll)
. v abc company (w. encl)

 

 

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 14 of 19 Page|D: 406

EXHIBIT “D”

 

 

caseaaaa@aezancaaieapq§saeeaezawareness testi$@@tea§ae'ea@?

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ALPHA CEPHEUS, LLC; F]RST UNITED : Case No.: 2:18»cv-l4322 (MCA) (MAH)'
HEALTH,’ LLC; CONS TELLATION HEALTH; _ `

LLC; NAY CONSTELLATION HEALTH, : Hon. Madeline Cox Arleo

LLC; and CONSTELLATION HEALTH ' Magistrate Judge Michael A. Hammer
INVESTMENT, LLC; : -

Plain'tiffs,
v NoTIcE or APPEARANCE
cHiNH cHU; TRUC ro; DOUGLAS
NEWTON; JAMES sTEPIEN; vIcToR
cARDoNA; and JOHN DOE 1-10

Defendants.

 

PLEASE TAKE NOTICE that Hugo R. Harmatz, Esquire of the law firm of Hugo R.
Harmatz, PC, hereby enters his appearance as counsel of record on behalf of Det`endants

J ames Stepien and Victor Cardona in the above captioned matter:

LAW OFFICES OF HUGO R.
Dated: 29 October 2018 HA Z, P.C.

 

HU(do R. HARMATZ, ESQUIRE
Post Off`ice Box 500

Colts Neck, New Jersey 07722
Teiephone: (732) 845-1331

Fax: (732) 409-0008

 

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 16 of 19 Page|D: 408

EXHIBIT “E”

 

 

CaSeastSzaeMst/tqedhathtpqssnaernas Fia@nlibi§’éi§a Uei?n@i]§a§ae°¢'§§n@‘i

UNITED STATES DISTRICT COURT
’ DISTRICT OF NEW JERSEY

 

ALPHA CEPHEUS, LLC

FIRST UNITED HEALTH, LLC,
CONSTELLATION HEALTH, LLC

NAYA CONSTELLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,
LLC,

Plaintiffs, ' Docket No.: 18~cv-14322
-against- sTIPULATIoN

CHINH cHU,
TRUC TO,

DOUGLAS NEWTON,
JAMES sTEPIEN,
vIcTOR CARDONA, and
JOHN DOE 1-10,

Defendants.
X

IT Is HEREBY sTIPULATED AND AGREED, pursuant to Fed.R.Civ.P. 41(n)(1)(A)(11), by

 

and between the parties herein, that any and all of the claims arising out of the events alleged in the
Complaint in this matter that were asserted, or could have been asserted, on behalf of Plaintiffs against the
Defendants -VICTOR CARDONA and/or JAMES STEPIEN are hereby dismissed and discontinued v_vigi_'
prejudice and without costs or attorneys’ fees to any party. This stipulation may not be filed by Defendants
until receipt of a letter from Plaintiffs that all settlement conditions have been satisfied

Dated: October 21, 2018

PARLATORE LAW`GROUP LLC LAW .OFFICES OF HUGO R. HARMATZ, P.C.

Counselfor the Plaz'ntz']j§' Counselfor Defendants Cardona and Stepien
221 River St., 9‘h floor 415 Route 34, Suite 104
Hoboken, NJ 07030 Colts Neck, NJ 077

    
  

  
 

 

-:/.¢ “ By:

.rlatore, Esq.

 

Hu`gd R.\Harmatz, Esq.

 

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 25 Filed 10/30/18 Page 18 of 19 Page|D: 410

EXHIBIT “F”

 

 

Caseczsea:raté\zzzsnEMMMA@Oeenenéii§z4Fiiatééq/§/@d/§s Pr@\§§el§c§ifll§ei°g%il§:"§séll

_ UNITED STATES DISTRICT COURT
_ DISTRICT OF NEW JERSEY

 

ALPHA CEPHEUS, LLC

FIRST UNITED HEALTH, LLC,
CONSTELLATION HEALTH, LLC '
NAYA CONSTELLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,
LLC,

Plaintiffs, ~ ‘ Docket No.: l 8-cv- 14322
-against~ STIPULATION

CHINH CHU,

TRUC TO,

DOUGLAS NEWTON,
JAMES STEPIEN,
VICTOR CARDONA, and
JOHN DOE 1-10,

Defendants.

 

X
IT IS HEREBY STIPULATED AND AGREED between Plaintiffs and Defendants VICTOR

CARDONA and/or JAMES STEPIEN, that the Defendants time to answer the complaint or file a pre-
answer motion is hereby extended to December 10, 2018.

Dated: October 21, 2018

PARLATORE LAW GROUP LLC ' , LAW OFFICES OF HUGO R. HARMATZ, P. C
Counselfor the Plaz`ntg'#s Counselfor Dej%ndants Cardona and Stepien
221 River St.,v 9th floor 415 Route 34, Suite 104

Hoboken, NJ 07030 Colts Neck, NJ 7722

  

By:

 

 

' imohy C Parlatore, Esq. Hug‘b R. Harmatz, Esq.

 

 

 

